DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because in line 10, “second synchronization” should be changed to -- second synchronization sequence --.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
 	The claimed feature of “generating a third synchronization sequence by applying a second phase shift to the first synchronization sequence”, as recited in claims 3 and 13, does not have support of proper antecedent basis from the original specification.  To be more specific, according to paragraph [0088] of the original specification, it is the second synchronization sequence being applied a second phase shift to generate the third synchronization sequence, not the first  synchronization sequence.
Claim Rejections - 35 USC § 112
Claims 3-7, 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The claimed feature of “generating a third synchronization sequence by applying a second phase shift to the first synchronization sequence”, as recited in claims 3 and 13, contains subject matter which was not described in the original specification.  To be more specific, according to paragraph [0088] of the original specification, it is the second synchronization sequence being applied a second phase shift in order to generate the third synchronization sequence, not the first  synchronization sequence.
 	Claims 4-7, 14-17 are rejected for depending on claims 3 and 13, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. in U.S. Patent No. 10,182,412 B2, hereinafter referred to as Ko.
 	Referring to claim 1, Ko discloses a method for wireless communication, comprising: identifying a first synchronization sequence; generating a second synchronization sequence based at least in part on the first synchronization sequence; mapping the first synchronization sequence to a first resource block of a synchronization channel associated with a first frequency sub-band of a shared radio frequency spectrum band and the second synchronization sequence to a second resource block associated with a second frequency sub-band of the synchronization channel; and transmitting the first synchronization sequence and the second synchronization sequence concurrently over the synchronization channel using the first resource block and the second resource block according to the mapping (col. 2, lines 13-38, 43-46, 61-65, col. 3, lines 29-49).
 	Referring to claim 11, claim 11 is rejected for identical reason as claim 1, except the claim is in an apparatus claim format with a processor and a memory (FIG. 14 in Ko).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 27, 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in U.S. Patent No. 10,182,412 B2, hereinafter referred to as Ko, in view of Lee et al. in U.S. Patent No. 8,5998,818 B2, hereinafter referred to as Lee.
 	Referring to claim 11, Ko discloses a method for wireless communication, comprising: receiving a first synchronization sequence over a synchronization channel using a first resource block associated with a first frequency sub-band of a shared radio frequency spectrum band; receiving a second synchronization sequence over the synchronization channel using a second resource block associated with a second frequency sub-band of the shared radio frequency spectrum band, wherein the first resource block and the second resource block are concurrent in time (col. 2, line 66 to col. 3, line 28, col. 3, line 50 to col. 4, line 3).
 	Ko differs from the claim, it does not disclose the further steps of: obtaining system acquisition information for a base station based at least in part on a combination of the first synchronization sequence and the second synchronization sequence and establishing a connection with the base station using the obtained system acquisition information, which are well known in the art and commonly applied in wireless communications field for wireless connection establishment.
 	Lee, for example, from the similar field of endeavor, teaches the same features of obtaining system acquisition information for a base station based at least in part on a combination of the first synchronization sequence and the second synchronization sequence and establishing a connection with the base station using the obtained system acquisition information (col. 2, lines 4-12, col. 7, lines 8-14, 31-38, col. 7, line 58 to col. 8, line 2, col. 9, line 65 to col. 10, line 4), which can be easily adopted by one of ordinary skill in the art to implement into the method of Ko, to provide conventional wireless connection establishment between wireless terminal and base station to further enhance the system performance.
 	Referring to claims 27, 36 and 45, claims 27, 36 and 45 are rejected for identical reason as claim 11, except each claim is in an apparatus claim format with a processor and a memory (FIG. 14 in Ko) or with means plus function (FIG. 14 in Ko) or a non-transitory computer-readable medium (CRM) (col. 18, lines 25-49 in Ko), respectively.
Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of You et al. in U.S. Patent No. 10,257,797 B2, hereinafter referred to as You.
 	Referring to claim 2, Ko fails to that generating the second synchronization sequence, comprises: applying a first phase shift to the first synchronization sequence, which is well known in the art and commonly adopted by one of ordinary skill in the art to implement to improve correlation characteristic of synchronization signal.
 	You, for example, from the similar field of endeavor, teaches the same feature of applying a first phase shift to the first synchronization sequence (col. 41, lines 29-56) to improve correlation characteristic of synchronization signal.  
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to implement such feature into the method of Ko to improve correlation characteristic of synchronization signal to further enhance the system reliability and efficiency.
 	Referring to claim 8, Ko in view of You disclose that the first phase shift is based at least in part on a bandwidth of the shared radio frequency spectrum band (col. 41, line 59 to col. 42, line 6).
 	Referring to claims 12 and 18 are rejected for identical reason as claim 2 and 8, except each claim is in an apparatus claim format with a processor and a memory (FIG. 14 in Ko).  	
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Onggosanusi et al. in Pub. No. US 2017/0359791 A1, hereinafter referred to as Onggosanusi.
 	Referring to claim 9, Ko discloses that the first synchronization sequence comprises at least one of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), but fails to disclose that the first synchronization sequence comprises at least one of the primary synchronization signal (PSS), the secondary synchronization signal (SSS), a physical broadcast channel (PBCH), or combinations thereof, which is conventional and commonly used in wireless communications field as basic elements for forming a synchronization sequence.   	Onggosanusi, for example, from the similar field of endeavor, provides such conventional feature (paragraphs [0006], [0008], [0029]-[0030]).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to implement such conventional feature into the method of Ko to further enhance the system capability and performance.
 	Referring to claim 10, Ko in view of Onggosanusi disclose that the second synchronization sequence is based at least in part on a content of the PSS, the SSS, or the PBCH (paragraphs [0006], [0008], [0029]-[0030] in Onggosanusi).
 	Referring to claims 19 and 20, claims 19 and 20 are rejected for identical reason as claims 9 and 10, except each claim is in an apparatus claim format with a processor and a memory (FIG. 14 in Ko).

Allowable Subject Matter
Claims 3-7, 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Yamada et al. is additionally cited to show the conventional feature of synchronization sequence comprises PSS, SSS and/or PBCH similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465